United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 26, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41570
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      SEVERIANO PEREZ-MOLINA,

                                                 Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:05-CR-608-ALL
                       --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Severiano Perez-Molina (Perez) appeals his conviction for bulk

cash smuggling.   Perez argues that the evidence presented at trial

was insufficient to prove beyond a reasonable doubt that he knew

that a large amount of currency was hidden in the fuel tank of the

vehicle he was driving. The Government, he argues, failed to prove

that he had the intent to evade reporting requirements of 31 U.S.C.

§ 5316.   He also contends that the Government failed to show that




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he attempted to transport the currency outside the United States.



     Although the jury may ordinarily infer the defendant’s guilty

knowledge from his control over a vehicle containing contraband, if

the contraband is contained in a hidden compartment, as in this

case, this court requires additional circumstantial evidence that

demonstrates   guilty    knowledge.       United   States    v.    Villarreal,

324 F.3d 319, 324 (5th Cir. 2003).

     Perez exhibited nervous behavior during the canine search of

his vehicle and during questioning.         Based on the actions of Perez

in this regard, the jury could have reasonably inferred that Perez

was nervous concerning the discovery of currency in the fuel tank.

See United States v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir.

1998).   Perez provided inconsistent statements to law enforcement

authorities, also evidencing guilty knowledge.          See United States

v.   Diaz-Carreon,      915 F.2d 951,    954-55   (5th        Cir.   1990).

Additionally, Perez’s explanations and details were implausible.

See Ortega Reyna, 148 F.3d at 544.          Finally, the amount and value

of the currency, over $900,000, discovered in the fuel tank of the

vehicle in his possession supports the jury’s finding of guilty

knowledge.     The jury could have rationally inferred that Perez

would not have been entrusted with such valuable cargo if he had

not been a knowing participant in cash smuggling.           See Villarreal,
324 F.3d at 324.   The evidence presented at trial was sufficient to

allow a rational jury to find that Perez had knowledge of the large

                                      2
amount of currency in his possession and had the intent to evade

reporting requirements.   See Ortega Reyna, 148 F.3d at 543.

     Perez also argues that the Government failed to prove that he

attempted to transport the currency outside the United States

because the Government did not show that he was involved in money

laundering.   Perez was not charged with money laundering, and the

Government was not required to prove that he engaged in money

laundering activities. The Government did present evidence to show

that Perez attempted to transport the currency into Mexico.

     Accordingly, the judgment of the district court is AFFIRMED.




                                 3